Citation Nr: 0024849
Decision Date: 09/18/00	Archive Date: 11/03/00

DOCKET NO. 95-03 125               DATE SEP 18, 2000

On appeal from the Department of Veterans Affairs Regional Office
in St. Paul, Minnesota

THE ISSUES

1. Entitlement to service connection for a low back disability,
claimed as secondary to service-connected pes planus.

2. Entitlement to service connection for a bilateral hip
disability, claimed as secondary to service-connected pes planus.

3. Entitlement to service connection for a bilateral ankle
disability, claimed as secondary to service-connected pes planus.

REPRESENTATION

Appellant represented by: Disabled American Veterans

WITNESS AT HEARING ON APPEAL 

Veteran 

ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel

INTRODUCTION

The veteran served on active duty in the Armed Forces from April
1943 to February 1946.

In March 1990, the Board of Veterans Appeals denied service
connection for disabilities of the hips, knees, ankles, and back,
to include arthritis, claimed as proximately due to or the result
of a service-connected disability, namely, bilateral pes planus.

These matters initially came before the Board of Veterans' Appeals
(Board) on appeal from a May 1994 rating decision by the Department
of Veterans Affairs (VA) Regional Office (RO) in St. Paul,
Minnesota, which denied service connection for low back disability,
bilateral hip disability, bilateral knee disability, and bilateral
ankle disability, each claimed as secondary to service-connected
pes planus. The veteran appealed.

In April 1998, the Board remanded the case to the RO for further
development noting that, inexplicably, the RO had denied the claim
on a de novo basis without: providing the veteran with the laws and
regulations governing finality and reopening of previously denied
claims. The RO continued the denial of the claims of secondary
service connection and they were returned to the Board for further
consideration.

2 -

In its October 1999 decision, the Board essentially determined that
since the Board's final March 1990 denial of the claims, new and
material evidence to reopen the claims had been presented, and that
de novo review of the claims was appropriate. See 38 U.S.C.A. 5108,
7103, 7104 (West 1991); 38 C.F.R. 3.104, 3.156, 20.1100 (1999). The
RO determined that the claims were well grounded, but remanded the
claims were for further development pursuant to VA's duty to assist
the veteran in development of his claim, pursuant to 38 U.S.C.A.
5107(a) (West 1991).

Following completion of the action requested on remand, in April
2000, the RO continued the denial of the claims pertaining to low
back, bilateral hip, and bilateral ankle conditions, but granted
service connection for bilateral knee disability, secondary to
service-connected pes planus, effective from February 1994, the
date of receipt of the veteran's claim. The award of service
connection for bilateral knee disability consists of a full award
of benefits on that issue. See Holland v. Gober. 10 Vet. App. 433,
436 (1997). The only issues remaining before the Board are the
secondary service connection claims pertaining to low back,
bilateral hip, and bilateral ankle disabilities.

FINDINGS OF FACT

1. All relevant evidence necessary for the equitable determination
of the issues on appeal has been obtained by the RO.

2. The preponderance of the competent medical evidence establishes
the veteran's service-connected bilateral pes planus has neither
caused nor aggravated the mild degenerative changes in the low
back, medically ascribed to the veteran's aging process, and that
any low back soft tissue complaints attributable to pes planus have
been taken into consideration in assigning the maximum schedular
evaluation for the service-connected disability.

3 -

3. The preponderance of the competent medical evidence establishes
that the veteran's service-connected bilateral pes planus has
neither caused nor aggravated the mild degenerative changes in the
veteran's hips, medically ascribed to the veteran's aging process,
and that any bilateral hip (thigh) soft tissue complaints
attributable to pes planus have been taken into consideration in
assigning the maximum schedular evaluation for the service-
connected disability.

4. There preponderance of the competent medical evidence
establishes that the veteran does not suffer from a bilateral ankle
disability, and that any bilateral ankle soft tissue complaints
attributable to pes planus have been taken into consideration in
assigning the maximum schedular evaluation for the service-
connected disability.

CONCLUSIONS OF LAW

1. A low back disability is not proximately due to or the result of
a service- connected disability. 38 C.F.R. 3.310(a) (1999).

2. A bilateral hips disability is not proximately due to or the
result of a service- connected disability. 38 C.F.R. 3.310(a)
(1999).

3. A bilateral ankle disability is not proximately due to or the
result of a service- connected disability. 38 C.F.R. 3.310(a)
(1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Background

The veteran's VA outpatient treatment records for February 1989 to
May 1989 show that he had been seen for various disorders that are
not currently under consideration. A March 1993 medical statement
from a private consulting podiatrist, D. Ryan, DPM, noted he had
examined the veteran and diagnosed

- 4 -

chronic anterior and posterior tibial tendonitis, secondary to the
extreme pronation of his foot and ankle joints, bilaterally. The
podiatrist noted that the veteran was wearing orthotics, which the
examiner highly recommended and which he had found to work very
effectively for the veteran's type condition. X-rays taken of the
veteran's hips at St. Joseph's Medical Center in June 1993 revealed
minimal degenerative changes with preservation of the joint space,
bilaterally.

In September 1993, the veteran underwent medical evaluation at the
Mayo Clinic for diffuse bilateral lower extremity complaints,
specifically, bilateral foot pain on the ball of both feet
associated with bilateral ankle and heel pain, as well as bilateral
knee pain, right hip pain, and pain in the small of the back. In a
November 1993 letter, the examining physician, M. Cabanela, M.D.,
indicated that be felt the veteran had muscle attachment discomfort
without degenerative disease, obvious bilateral flat feet, and
tenderness on palpation of the posterior tibial tendons and
tenderness on palpation of the lateral and medial compartments of
both knees and over the left greater trochanter. He further
indicated that his examination was unremarkable except for the
pronated feet and the tenderness of the ankles. He felt that the
veteran's problem was posterior tibial tendinitis with mild
trochanteric bursitis. He recommended orthotic modifications. In a
letter addressed to the veteran and dated in December 1993, Dr.
Cabanela noted that indeed it was possible that the veteran's lower
extremity problems were related to his pronated feet and that the
only way to find out would be if the feet improved with the shoe
modifications suggested.

The veteran's private treating physician, S. Hanske, M.D., related
in a January 1994 letter that he had referred the veteran to the
Mayo Clinic for evaluation of his lower extremity chronic pain
where, upon evaluation, it was felt the veteran had posterior
tibial tendonitis due to his flat feet. The physician noted the
veteran had been treated with nonsteroidal anti-inflammatory and
conservative treatment. Dr. Hanske opined that it appeared as
though the veteran's problems were all a result of flat feet for,
if it were not for flat feet, he would not have the pain symptoms.
He further noted that, to support this statement, X-rays in the
past of the veteran's hips and back had not shown any arthritis.
Also, Dr. Hanske noted that

5 -

the veteran had had evaluation elsewhere that had shown that his
back was normal and that there was no stenosis of the spinal
canals. It was the physician's medical opinion that the veteran's
pain was due to flat feet.

During the veteran's March 1994 VA examination, the veteran
reported recurrent and continuous pain in his ankles, legs, knees,
hips, and lower back. Although the veteran noted that he was not
then employed, he related that the pain limited his activities. The
examiner reviewed the veteran's record, including all the above
mentioned opinions. Upon completion of his own examination, the VA
physician diagnosed pronation of the feet on weight bearing with
flattening of the arches. He found that the rest of the veteran's
complaints tended to be related probably to soft tissue soreness
from use patterns or from other causes; this was very difficult to
document. He further noted that it was certainly possible that flat
feet of the condition could cause some soft tissue discomfort with
excessive use, but he was not able to determine how valid the
veteran's complaints were. The examiner recommended that the
veteran continue to work with podiatry and with orthotics to
develop proper footwear with proper foot positioning. Without any
fixed bony abnormalities, the examiner noted that it would seem
reasonable that proper correction of the foot rotation could indeed
correct many of the veteran's complaints.

In reply to the veteran's inquiry, a podiatrist, J. Memiroff, DPM,
related in an early October 1994 letter to the veteran that the
syndrome the veteran had described to the podiatrist was common in
most cases of pronation that was excessive. Such condition put a
strain on the ligaments on the inner aspect of the knee joint and
caused pain and discomfort. The condition was best treated by a
podiatrist.

The report of the veteran's late October 1994 VA examination notes
that the examining podiatrist diagnosed severe subtalar pronation
with secondary pain in the knees and hips due to the pronation. In
support of his statement, the examiner noted that locomotion being
involved as a closed kinetic chain, the veterans pain could be
transmitted to the hips, which was quite often the case.

- 6 -

In November 1994, the veteran underwent fee basis VA examination
for assessment of multiple problems, which he attributed to his
pronated feet. He complained of pain in the balls of his feet, in
the anterior aspect of both ankles, in the medial aspect of both
feet and both heels, up both lower legs to the area around both
knees, in both greater trochanters with aching in his low back, and
cramping in his feet and in his toes. Physical examination revealed
pronated feet upon standing, which relaxed into more normal
position upon sitting. He complained of tenderness with palpation
of the posterior tibial tendon area of both feet and around the
ankle joints. There was good range of motion of the feet and
ankles. Examination of the hips revealed good range of motion
without pain. There were complaints of tenderness with palpation of
the greater trochanteric area of both hips. Examination of the low
back was unremarkable with good range of motion, good musculature,
and no muscle spasm. X-rays of the lumbar spine were essentially
unremarkable with some small anterior osteophytes at the L4-5 inner
space. In conclusion, the physician noted that the veteran has
pronated feet and that all of his other complaints were subjective
in nature with no objective findings to correspond with them.

In a medical statement of May 1995, Dr. Hanske related that the
veteran's pronated feet have put stress on his knees, tendons,
bursa and hip areas. Of record are June and July 1995 copies of the
veteran's physical therapy exercise program for bilateral Achilles
tendonitis, from St. Joseph's Medical Center. Dr. Hanske, in a
September 1995 letter, referenced the opinion of a previous
examining podiatrist that the veteran has severe subtalar pronation
with secondary pain in the knees and hips due to that pronation.
Dr. Hanske further noted that it has been well documented in
podiatry literature that the patellofemoral pain is a common
sequelae to excessive pronation.

A private physician, W. Schneider, M.D., noted in a December 1995
letter that he had examined the veteran the previous month and
found him to have a flattened lumbar contour, mild restriction of
back flexion and limited internal rotation of his hips. His knee
examination was normal. He had bilateral flexible pes planus and
some tenderness over the posterior tibialis insertion and over the
Achilles tendon on

- 7 - 

both sides. Mild arthritic changes were seen in X-rays of the back,
hips and knees. The physician's medical opinion was that the
veteran had myofascial type pain, which the veteran associated with
his flat feet. The examiner noted that it was possible that the
myofascial symptoms could be related to the foot problem. He
suggested that the veteran continue wearing arch supports,
exercising and taking anti-inflammatory medications, as needed. He
saw no need to change the orthotics that he had given the veteran
in 1987.

D. Ryan, DPM, reviewed the veteran's records in February 1996 and
noted a chronic history of foot and ankle discomfort, bilaterally.
He noted that his most recent examination revealed a very pronated
foot, bilaterally. Range of motion at the foot and ankle joints
appeared to be within normal limits. Upon weight bearing, there was
a significant collapsing of the medial longitudinal arch,
bilaterally. X- rays taken in 1993 revealed findings consistent
with a pes planus valgus deformity. It was the podiatrist's opinion
that the extreme pronation in the veteran's feet certainly was
contributing to his foot and leg discomfort. He highly recommended
that the veteran continue with the orthotics and, overall, there
was not much else that could be done for the condition. The
recommendation was to continue conservative management with the use
of in-shoe orthotics.

Following orthopedic and neurologic VA examinations in April 1997,
the diagnoses were degenerative arthritis of the lumbosacral spine;
bilateral second-degree pes planus; minimal flattening of the
femoral head; and minimal degenerative arthritis of both knees. As
to the relationship of these findings with pes planus, the examiner
noted that is was not possible to make a positive determination as
to cause and effect. The examiner further noted that it was
possible the veteran would have the degenerative arthritis of his
lumbosacral spine without any prior history of foot trauma or
abnormality. The objective abnormalities in the hips and knees were
of minimal degree and may not account for the symptoms, which the
veteran complained. In summary, the examiner noted that the veteran
has bilateral pes planus and that it was possible that this was a
contributing factor in causing degenerative processes in the hips,
knees, and lumbosacral spine, but it was also

- 8 -

possible that the degree of degeneration that the veteran has in
those areas would have occurred independently of any trauma or
damage to the feet.

The above-mentioned physician, in comments made in September 1997
referencing the April 1997 VA examination, noted that, on the basis
of clinical judgment, it was likely that the preponderance of the
degeneration noted in the veteran's knees and lumbosacral spine was
due to his age and may be related to the osteopenia, which was also
an affect of age and not specifically related to trauma. The
physician further noted that it was likely that the preponderance
of the disability of the knees and back were due to age and wear
and tear, and not specifically related to service- connected foot
abnormalities. As for the veteran's ankles, the examiner noted that
he had not examined those and could not render an opinion without
examining the veteran. As for the veteran's hips, no specific
anatomic or pathophysiologic disease was shown. There was mild
demineralization, but the examiner opined that this may not have
specific pathologic significance.

The report of the veteran's May 1998 VA examination reflects
diagnoses of bilateral moderately severe pes planus; bilateral
chondromalacia, both patella; and multiple soft tissue pains,
including feet, ankle, calves, lower thighs, and posterior
trochanteric region, bilaterally. Following examination and review
of the claims file, the examiner opined that, certainly in part,
the veteran's soft tissue pain complaints in the foot, ankle,
calves, thighs and trochanteric region are related to his
moderately severe bilateral pes planus. He further noted that X-
rays of both feet, including the subtalar joints and both ankles,
were all within normal limits and revealed no significant arthritic
changes. Those taken of the hips revealed findings that were
unremarkable for a man of the veteran's age. They showed very
minimal early degenerative changes. X-rays taken of the lumbar
spine were essentially within normal limits, showing only minimal
early degenerative joint disease at L4-5 and L5-S1. In general, the
physician related that the X-rays showed no significant
degenerative changes and were better than one would expect just
through the normal aging process in a male of the veteran's age.
The physician concluded that there were no significant degenerative
changes in the veteran's hips, knees, spine or ankles that are
related to the service-connected pes planus; however, the physician

- 9 -

felt that the pes planus was, at least in part, causally related to
the veteran's soft tissue symptoms in the foot, calves, thighs and
trochanteric region.

Pursuant to the Board's October 1999 remand, the RO requested that
the May 1998 examining physician offer a medical opinion clarifying
his prior statements. In a medical statement dated in March 2000,
the examining physician indicated that he had reviewed the May 1998
VA examination report and noted that the veteran had low back pain
with no significant changes revealed by X-ray findings. There was
no increase in muscle tension and there was no significant pain on
palpation; he did have some decreased range of motion in flexion,
extension, and lateral bending. The physician offered that the
veteran has chronic low back pain that is unrelated to his pes
planus.

The physician further noted that the veteran had pain on palpation
over the fascia lata in the distal aspects of both thighs and pain
on palpation of the posterior aspect of both trochanterica, worse
on the left than on the right. He found on examination of both hips
that they were within normal limits, except for soft tissue
complaints. The physician reported that there had been no
significant pain on palpation about the foot, ankle or calf
inspection and examination did show pes planus with mild
restriction of motion of the foot and ankle, including dorsiflexion
of the ankle, which the physician felt, was due to a tight heel
cord.

The physician also offered that the soft tissue complaints in the
veteran's calf, lateral aspect of the thigh and the posterior
trochanteric region were, at least, in part, and possibly a major
part, the result of his service-connected pes planus. The soft
tissue symptoms of the calf, lower thigh and posterior trochanteric
region would be diagnosed as myofascial pain and the physician
indicated his belief that the pes planus was a significant
contributing factor to the veteran's myofascial pain and was
causally related thereto; however, the physician not did not
believe that the low back pain was etiologically related to
service-connected pes planus. He further noted that there was no
loss of motion in the veteran's hips or knees. There was some mild
loss of motion in the foot and ankle as a result of the pes planus.
It was the examining physician's opinion that the veteran's
service-connected disability

- 10- 

evaluation of 50 percent for bilateral pes planus totally covered
the soft tissue complaints of the foot, calf, lower thighs, and
posterior trochanteric region. In his medical opinion, any increase
in those symptoms was due to the aging process. After review of the
veteran's X-rays, the physician offered that there were not any
significant degenerative changes in the veteran's ankles, knees,
hips, or low back that would be related to the pes planus.

II. Analysis

To establish service connection for a claimed disability, the
facts, as shown by the evidence, must demonstrate that a particular
disease or injury resulting in current disability was incurred
during active service or, of preexisting active service, was
aggravated therein. See 38 U.S.C.A. 1110; 38 C.F.R. 3.303. Service
connection also may be granted for a "[d]isability which is
proximately due to, or the result of a service-connected disease or
injury. See 38 C.F.R. 3.310(a); see also Harder V Brown, 5 Vet.
App. 283, 287-89 (1993). That regulation has been interpreted to
permit service connection for the degree of aggravation to a
nonservice-connected disorder that is proximately due to or the
result of a service-connected disorder. See Allen v. Brown, 7 Vet.
App. 439, 448 (1995). In such instances, however, the veteran shall
be compensated for the degree of disability (but only that degree)
over and above the degree of disability existing prior to the
aggravation. Id.

The veteran is service-connected for bilateral pes planus, which
effective from February 1994, has been rated as 50 percent
disabling. He contends, both in written correspondence and in
personal testimony at a hearing before a hearing officer, that he
has developed low back, bilateral ankle and bilateral hip
disabilities, manifested by constant pain in those areas, as a
result of his service-connected pes planus.

As noted in the Board's October 1999 remand, the record included
medical evidence suggesting that his service-connected pes planus
may aggravate the back, hip and ankle problems; hence, the Board
determined that the claims were plausible, and, hence, well
grounded within the meaning of 3 U.S.C.A. 5107(a). The Board

is now satisfied that the duty to assist the veteran in the
development of the facts pertinent to the claims has been met.

A. Low Back Condition

While the record initially included evidence suggesting a possible
relationship between the veteran's low back complaints and his
service-connected pes planus, to specifically include the report of
physicians who examined the veteran in April 1997 and May 1998, the
physician who performed the latter (and most recent) examination
subsequently indicated that, following review of his medical
report, as well as the veteran's records, that the veteran had had
low back pain with no significant changes revealed by X-ray
findings. He had no increase in muscle tension and there was no
significant pain on palpation, although he did have some decreased
range of motion in flexion, extension, and lateral bending. After
review of the veteran's X-rays, the physician offered that there
were no significant changes in the low back, and that any such
changes were related to the aging process rather than the veteran's
service-connected pes planus. The physician also offered his
opinion that the veteran's low back pain was not related to his pes
planus; however, allowing for the possibility that the veteran's
pes planus may be a factor in his low back pain, he also indicated
that the veteran's currently assigned, maximum 50 percent
evaluation for pes planus adequately compensates him for any soft
tissue complaints (myofascial pain) that may be attributable to pes
planus.

Despite the veteran's low back complaints, the Board finds that the
more persuasive evidence of record, based on comprehensive
examination of the veteran, and review of the record, establishes
that there is no underlying low back pathology, to include
degenerative joint disease, that is in any way attributable to his
pes planus. Until recently, physical examinations, to include X-
rays taken of the veteran's lumbar spine, by numerous private and
VA physicians and podiatrists have consistently found no low back
fixed bony abnormalities. While more recently, degenerative changes
at L4-5 and L5-S1 have been diagnosed, these changes are not shown
to be of any significance. Indeed, the May 1998 examiner indicated
that the current changes are actually better than expected given
the veteran's age and that those

- 12 - 

changes are part of the normal aging process, and even the April
1997 examiner offered that the veteran's degenerative changes could
well be independent of his service-connected disability. While the
overall evidence suggests that soft tissue complaints associated
with the low back may be attributable to pes planus, pain, in and
of itself is not a disability for compensation purposes. See
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999). Moreover, as
indicated in by the most recent, May 1998 examiner, such complaints
are contemplated by the currently assigned evaluation for pes
planus.

Under these circumstances, the Board must conclude that the
preponderance of the competent medical evidence establishes that
the veteran's service-connected bilateral pes planus has neither
caused nor aggravated the mild degenerative changes in the low
back, medically ascribed to the veteran's aging process, and that
there is otherwise no low back disability attributable to service-
connected pes planus.

B. Bilateral Hip Condition

The veteran asserts that he has a bilateral hip condition that is
attributable to his service-connected bilateral pes planus.

Until recently, both private and VA medical evidence had
consistently shown no identifiable disease or injury in the
veteran's hips. However, more recent VA medical examination reports
and X-ray results have revealed very minimal early degenerative
changes in the hips. While an April 1997 VA examiner suggested a
nexus between such degenerative changes and pes planus, he also
then indicated that such changes could have well developed
independent of the service-connected disability. This latter
opinion is consistent with the more recent medical opinion and
statements of the May 1998 examiner, who, following thorough
examination of the veteran and review of the claims file, who noted
that the minimal changes are unremarkable for a man of the
veteran's age and that those minimal changes are medically
attributable to the veteran's aging process, and not to the
veteran's service-connected bilateral pes planus. That examiner
further noted that medical

- 13 - 

examination revealed that the veteran's hips currently are within
normal limits, except for soft tissue complaints. Thus, the Board
finds that the preponderance of the medical evidence indicates that
the veteran's mild degenerative changes of the hips, the only hip
disability shown, was neither caused nor aggravated by his service-
connected pes planus. The Board acknowledges that the most recent,
May 1998 examiner offered that soft tissue complaints,
characterized as myofascial pain, are casually related to pes
planus; however, he also essentially indicted that the soft tissue
complaints of pain in various other joints (to include the hips)
are contemplated in the veteran's current 50 percent disability
evaluation for his service-connected pes planus. The Board
emphasizes that pain, in and of itself, does not constitute a
disability for which service connection may be granted. See
Sanchez-Benitez, 13 Vet. App. at 285.

Under these circumstances the Board must conclude that the
preponderance of the competent medical evidence establishes that
the veteran's service-connected bilateral pes planus has neither
caused nor aggravated the mild degenerative changes in his hips,
medically ascribed to the veteran's aging process, and that there
is otherwise no bilateral hips disability attributable to service-
connected pes planus.

C. Bilateral Ankle Condition

The veteran contends that he has a bilateral ankle condition that
is attributable to his service-connected bilateral pes planus.

However, the medical evidence, both private and VA, has
consistently shown that the veteran has some loss of motion of the
ankle, bilaterally, which has been associated with bilateral pes
planus; however, nowhere is there medical evidence or medical
opinion noting an identifiable disease entity or injury in the
veteran's ankles. On physical examination, the veteran's ankles
consistently have been found normal, with no significant pain on
palpation. Likewise, X-rays have found no abnormality in his
ankles. In fact, on review of all of the veteran's medical records
and medical opinions offered, there is no evidence that the veteran
was a bilateral ankle disability. Thus, while the Board initially
found the claim to be well

- 14 -

grounded on the basis of evidence suggesting that the veteran may
bilateral ankle disability related to his service-connected pes
planus, the preponderance of the competent medical evidence of
record establishes that no such ankle disability exists. Where
there is no objective evidence of a current disability, service
connection for nonspecific pathology, even if claimed to be related
to an alleged disorder, is not warranted. See Sanchez-Benitez, 13
Vet. App. at 285; Evans v. West, 12 Vet. App. 22, 31-32 (1998).
Furthermore, to the extent that the veteran may suffer from
bilateral ankle pain attributable to service-connected pes planus,
such is contemplated in the assigned evaluation for that condition.

The preponderance of the competent medical evidence establishes
that the veteran does not suffer from a bilateral ankle disability,
and that any bilateral hip soft tissue complaints attributable to
pes planus have been taken into consideration in assigning the
maximum schedular evaluation for the service-connected disability;
thus, the Board must conclude that the criteria for secondary
services connection for bilateral ankle disability are not met.

D. Conclusion

In reaching the above determinations, it is not the Board's intent
to diminish, to any extent, the veteran's complaints of pain in his
lower extremities. Competent medical evidence, including numerous
medical opinions, has confirmed that he has bilateral pes planus,
as evidenced by the veteran's very pronated foot, bilaterally, and
that he experiences myofascial or soft tissue pain (possibly to
include with respect to the low back, hips (thighs) and ankles)
essentially as a manifestation of such disability. Such complaints
have been taken into consideration in assigning the maximum
schedular evaluation for pes planus. Significantly, however, the
preponderance of the competent medical evidence establishes that
there is no current ankle disability for which service connection
may be granted, or compete tit evidence that the degenerative
changes affecting the veteran's low track and hips are in any way
related to pes planus. There also is otherwise no medical evidence
of any other low back or hip disability that is attributable to
service-connected pes planus.

- 15 - 

While the veteran may well believe that he currently has low back
disability, bilateral hip disability, and bilateral ankle
disability attributable to his service- connected bilateral pes
planus, the Board would emphasize that it is the province of
trained health care professionals to enter conclusions that require
medical opinion, such as a diagnosis of a disability, or an opinion
as to the etiology of that disability. As the veteran is a lay
person without medical training or expertise, he is not competent
to render an opinion on a medical matter (such as a medical
diagnosis or opinion as to medical nexus); hence, his contentions
in this regard have no probative value. See Jones v. Brown, 7 Vet.
App. 134, 137 (1994);,Espiritu v. Derwinski, 2 Vet. App. 292, 294-
95 (1991). A claim must be supported by evidence and sound medical
principles, not just assertions. See Tirpak v. Derwinski, 2 Vet.
App. 609, 611 (1992).

In light of the foregoing, the Board must conclude that the
criteria for a grant of service connection for claimed low back,
bilateral hip and bilateral ankle disability, each claimed as
secondary to service-connected bilateral pes planus, are not met.
In reaching this decision, the Board has considered the
applicability of the reasonable doubt doctrine under 38 U.S.C.A.
5107(b); however, as the preponderance of the evidence is against
each claim, that doctrine is not for application in the instant
appeal. See Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1991).

16 -

ORDER

Service connection for a low back condition, claimed as secondary
to service- connected pes planus, is denied.

Service connection for a bilateral hip condition, claimed as
secondary to service- connected pes planus, is denied.

Service connection for a bilateral ankle condition, claimed as
secondary to service- connected pes planus, is denied.

JACQUELINE E.MONROE 
Member, Board of Veterans' Appeals

17 -



